DISMISSED; Opinion Filed October 29, 2019




                                               In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                        No. 05-19-00048-CV

                    ADRIAN BOOKER AND NICOLE SMITH, Appellants
                                      V.
                            ANISSA MAHMOUDI, Appellee

                        On Appeal from the County Court at Law No. 3
                                    Collin County, Texas
                            Trial Court Cause No. 003-01795-2018

                              MEMORANDUM OPINION
                            Before Justices Myers, Osborne, and Nowell
                                     Opinion by Justice Myers
         Appellants’ brief is overdue. On September 10, 2019, we directed appellants to file their

brief by September 20, 2019. We cautioned appellants that failure to file a brief by that date would

result in the dismissal of this appeal without further notice. To date, appellants have not filed their

brief.

         Accordingly, we dismiss this appeal. TEX. R. APP. P. 38.8(a)(1); 42.3(b), (c).




                                                    /Lana Myers/
                                                    LANA MYERS
190048F.P05                                         JUSTICE
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

 ADRIAN BOOKER AND NICOLE                           On Appeal from the County Court at Law
 SMITH, Appellants                                  No. 3, Collin County, Texas
                                                    Trial Court Cause No. 003-01795-2018.
 No. 05-19-00048-CV         V.                      Opinion delivered by Justice Myers,
                                                    Justices Osborne and Nowell participating.
 ANISSA MAHMOUDI, Appellee

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.


Judgment entered this 29th day of October, 2019.




                                              –2–